Appellants’ efforts to settle the record without unnecessary printing, so as to raise the proper questions on appeal, have involved consultations and arrangements with the two other parties, including the corporation counsel of the city of Mew York, so that the delays hitherto are apparently excused. The motion to dismiss the appeal is; therefore, denied, with liberty to renew if the appeal record is not arranged by stipulation or duly settled by Justice Tompkins within a *910reasonable time. Present — Jenks, P. J., Burr, Rich, Stapleton and Putnam, JJ.